PER CURIAM.
The plaintiffs below appeal from an order granting attorney’s fees and costs, pursuant to Section 768.79, Florida Statutes, to the defendant, Gulliver Academy, Inc. [Gulliver], We reverse.
Gulliver served an offer of judgment, pursuant to Section 768.79, Florida Statutes, on the plaintiffs. The plaintiffs rejected the offer. The case proceeded to trial, and the jury found in favor of Gulliver. On April 13, 1994, the plaintiffs filed a motion for new trial and/or for judgment notwithstanding the verdict. On April 19, 1994, the trial court entered final judgment in favor of Gulliver reserving jurisdiction to consider a motion on attorney’s fees and costs. On June 8, 1994, Gulliver filed its motion for attorney’s fees and costs, pursuant to Section 768.79. On October 31, 1994, the trial court denied the plaintiffs’ motion for new trial and/or judgment notwithstanding the verdict. On November 2, 1994, the trial court granted Gulliver’s motion for attorney’s fees and costs. This appeal follows.
The plaintiffs contend that the trial court erred in granting Gulliver’s motion for attorney’s fees and costs pursuant to Section 768.79. We agree.
Section 768.79 requires that the motion for attorney’s fees and costs be filed “within 30 days after the entry of judgment....” § 768.79(6), Fla.Stat. (Supp.1990). In the instant case, the motion for attorney’s fees and costs was filed on June 8,1994, more than 30 days after judgment was entered on April 19, 1994. Because the motion below was untimely, we reverse the trial court’s order granting Gulliver’s motion for attorney’s fees and *355costs. See Bosch v. Hajjar, 639 So.2d 1096 (Fla. 4th DCA 1994).
Since the above issue is dispositive, we do not address the remaining point raised by the plaintiffs.
Reversed.